Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 12/20/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beroz et al. (US PGPUB no. 2004/0238857 A1; hereinafter “Beroz”).
In re Claim 1, Beroz discloses a semiconductor device (fig. 29), comprising: 
a substrate (e.g., the support carrier shown underneath the chip 2415; hereinafter “Subx”); 
a backside-biased semiconductor die 2414 (¶ 0123; the active chips 2414 are flip-chip attached to the passive chip), a backside surface (the surface opposite the solder balls; hereinafter “Back_S”) of the backside-biased semiconductor die being spaced from the substrate (“Subx”); and 
a grounding interposer 2430 (¶ 0123) mechanically and electrically connected to the backside surface of the backside-biased semiconductor die (“Back_S”) by an electrically conductive material interposed between the backside surface of the backside-biased semiconductor die and the grounding interposer, the grounding interposer 2430 electrically connected to ground by one or more wire bonds (2414, 2442) extending to the substrate (¶ 0111, 0123).  

In re Claim 2, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the electrically conductive material interposed between the backside surface of the backside-biased semiconductor die and the grounding interposer comprises an adhesive material 1938 (¶ 0109).  

In re Claim 3, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the grounding interposer 2430 extends laterally beyond at least some side surfaces of the backside-biased semiconductor die 2414.  

In re Claim 4, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the backside-biased semiconductor die 2414 is in a flip-chip orientation, an active surface of the backside- biased semiconductor die facing the substrate (“Subx”).  

In re Claim 7, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein, the grounding interposer 2430 comprises a plate of the electrically conductive material, a printed circuit board, a semiconductor chip, a redistribution layer (¶ 0123), or a lead frame. 
 
In re Claim 8, Alternatively, Beroz discloses the semiconductor device of claim 1 (fig. 30), wherein the one or more wire bonds (2544, 2542) electrically connecting the grounding interposer to ground extend from an upper surface located on a side of the grounding interposer opposite the semiconductor die to the substrate (¶ 0123). 
 
In re Claim 9, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the one or Serial No. 16/947,530 more wire bonds (2414, 2442) electrically connecting the grounding interposer 2430 to ground extend from a lower surface of the grounding interposer facing semiconductor die to the substrate.  

In re Claim 10, Beroz discloses the semiconductor device of claim 9 (fig. 29), wherein the one or more wire bonds electrically connecting the grounding interposer to ground extend from one or more respective positions on the grounding interposer located laterally beyond lateral side surfaces of the semiconductor die.  

In re Claim 11, Beroz discloses a method of making a semiconductor device, comprising: supporting a backside-biased semiconductor die 2414 (¶ 0123; the active chips 2414 are flip-chip attached to the passive chip) above a substrate (e.g., the support carrier shown underneath the chip 2415; hereinafter “Subx”), a backside surface (the surface opposite the solder balls; hereinafter “Back_S”) of the backside-biased semiconductor die being spaced from the substrate (“Subx”); 

electrically connecting the backside surface to ground by wire bonds extending from the grounding interposer to the substrate (¶ 0111, 0123).  

In re Claim 12, Beroz discloses the method of claim 11 (fig. 29), wherein mechanically and electrically connecting the grounding interposer to the backside surface of the backside-biased semiconductor comprises mechanically and electrically connecting the grounding interposer to the backside surface utilizing an electrically conductive adhesive material 1938 (¶ 0109).  

In re Claim 13, Beroz discloses the method of claim 12 (fig. 29), wherein supporting the backside-biased semiconductor die above the substrate comprises supporting the backside-biased semiconductor die above the substrate in a flip-chip orientation, an active surface of the backside-biased semiconductor die facing the substrate (¶ 0123).  

In re Claim 14, alternatively, Beroz discloses the method of claim 11 (fig. 30), wherein electrically connecting the backside surface to ground by the wire bonds comprises electrically connecting the backside surface to ground by wire bonds extending from an upper surface located on a side of the grounding interposer 2530 opposite the semiconductor die to the substrate. 
  
In re Claim 15, Beroz discloses the method of claim 11 (fig. 29), wherein electrically connecting the backside surface to ground by the wire bonds comprises electrically connecting the 

In re Claim 18, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the grounding interposer 2430 comprises a semiconductor chip comprising electrically conductive vias extending between the opposite longitudinal sides thereof.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beroz as applied to claims 4 and 11 above, respectively and further in view of Hong et al. (US 20060249828 A1; hereinafter “Hong”).

In re Claim 5, Beroz discloses the semiconductor device of claim 4 outlined above. 
 Beroz does not expressly disclose the device further comprising another backside-biased semiconductor die located on a side of the grounding interposer opposite the substrate, a backside surface of the other backside-biased semiconductor die mechanically and electrically connected to the grounding interposer by another electrically conductive adhesive material.  
Hong discloses a semiconductor device (fig. 2) (¶ 0034) wherein the device further comprising another backside-biased semiconductor die 416 located on a side of the grounding interposer (the interposer is shown in between top and bottom stacked dies) opposite the substrate 401, a backside surface of the other backside-biased semiconductor die mechanically and electrically connected to the grounding interposer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hong into Beroz in order to enhance the package density.

In re Claim 6, Beroz/Hong discloses the semiconductor device of claim 5 outlined above.
Hong further discloses (fig. 2) wherein an active surface of the other backside-biased semiconductor die is electrically connected to at least one electrically conductive element of the substrate by at least one operative wire bond extending from the active surface to the at least one electrically conductive element.  

In re Claim 16, see the rejections for claims 5-6 above.

In re Claim 17, Beroz discloses the method of claim 11 outlined above. 
 Beroz does not expressly disclose placing one or more operative wire bonds to extend from an active surface of the other semiconductor die to the substrate, each of the one or more operative wire bonds offset from each of the one or more wire bonds. 
In the same field of endeavor, Hong discloses a method (fig. 2) (¶ 0034) comprising another backside-biased semiconductor die 416 located on a side of the grounding interposer (the interposer is shown in between top and bottom stacked dies) opposite the substrate 401 and placing one or more operative wire bonds to extend from an active surface of the other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hong into Beroz in order to enhance the package density.


In re Claim 19, see the rejections for claims 5-6 above.
In re Claim 20, see the rejections for claim 17 above.

Response to Arguments
Applicant's arguments filed 12/20/2021have been fully considered but they are not persuasive. The reasons are setforth below.

Applicant argues Beroz does not disclose a back-side biased semiconductor die, e.g., the active semiconductor die 2414 is not back-side biased. Applicant further argues Beroz does not disclose the grounding interposer mechanically and electrically connected to the backside surface of the backside-biased semiconductor die by an electrically conductive material interposed between the backside surface of the backside-biased semiconductor die.

Examiner’s response:
Examiner disagrees. Beroz discloses in paragraphs 93, 94, 123 the following:

 [¶ 0123]: FIGS. 29 and 30 illustrate variations of the embodiments shown and described above with reference to FIGS. 19-23, …

[¶ 0094]: …Preferably, and has larger area than the upper or chip 1418 and overhangs the upper chip 1418 relative to at least one edge thereof. A material 1432 having a high thermal conductivity is preferably disposed between the passive chip 1418 and the upper chip carrier 1430 for mounting the passive chip 1418 to the upper chip carrier 1430, such that the upper chip 1415 is in thermal communication with spreader 1403…
[¶ 0101]… Where upper chip carrier 1430 includes a ground plane…
 
Referencing to the above listed paragraphs, Beroz discloses the active semiconductor die 2414 is back-side biased. The claim in its current form does not distinguish back-side from a front side and prior art’s upper surface side of the active semiconductor die 2414 has been interpreted as back-side surface. Furthermore, connecting element (shown with hashed area) between the active semiconductor die 2414 and the grounding interposer 2430 is a bonding material having a high thermal conductivity as, for example a metallic bonding material. As shown in FIG. 29, top leads 2444 are formed integrally to traces 2422 on the bottom surface of the upper chip carrier 2430 and the upper chip carrier 1430 includes a ground plane (¶ 0101).
Therefore, Beroz does disclose a back-side biased semiconductor die, e.g., the active semiconductor die 2414 is not back-side biased and the grounding interposer mechanically and electrically connected to the backside surface of the backside-biased semiconductor die by an electrically conductive material interposed between the backside surface of the backside-biased semiconductor die.
The rejection stands.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NILUFA RAHIM/Primary Examiner, Art Unit 2893